DETAILED ACTION
Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4, 6, 8 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,144,058 to Calyxia, (hereinafter “Calyxia”).
Calyxia discloses a method for preparing solid microcapsules, comprising the following steps: 
a) under stirring, adding a composition C1 comprising at least one active ingredient to a polymeric composition C2, compositions C1 and C2 not being miscible with each other; after which an emulsion (E1) is obtained comprising droplets of composition C1 dispersed in composition C2; 
 b) under stirring, adding emulsion (E1) to a composition C3, compositions C2 and C3 not being miscible with each other, after which a double emulsion (E2) is obtained comprising droplets dispersed in composition C3;  

The viso the viscosity of composition C2 being between 500 mPas and 100000 mPas at 25 C.  See [0080].
Composition C2 comprises a diacrylate urethane monomer Startomer CN981, which is a polyester bearing acrylate functional croups.  In addition, the reference expressly discloses that suitable components for compositions C2  include, for example, polyesters and other polymers bearing various functional groups such as acrylates or epoxy groups.  See [0086-87]. 
Composition C2 further comprises a crosslinking agent, and a  photoinitiator/ crosslinking catalyst.  See illustrative examples.

The viscosity of composition C3 being between 500 mPas and 100000 mPas at 25 C, as per [0109].
The amount of the crosslinking agent (hexanediol diacrylate) in C2  as disclosed in illustrative examples frully correspond to the claimed 
In step c) controlled, homogenous shear is applied to emulsion (E2), said applied shear rate being between 1000s-1 and 100000s-1.   See, for example, [0102].
	The method further comprises  step d), which is a photopolymerization step whereby emulsion (E3)(which comprises a photoinitiator Darocure) as per illustrative examples and  is exposed to a light source capable of initiating the photopolymerization of composition C2. 
The composition C3 in illustrative examples is PAO -100, which necessarily comprises a fraction of polyolefinas with a molecular weight higher than 5000 g/mol. 
The reference further discloses a series of solid microcapsules, wherein each microcapsule comprises: a core comprising composition C1 as discussed above,  and a solid shell fully encapsulating the core on the periphery thereof, wherein the mean diameter of the microcapsules and  the thickness of the rigid shell fully correspond to the claimed.  See illustrative examples.
Compositions  comprising such series of solid microcapsules are further disclosed in illustrative examples.
. 
Claim(s) s 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US PGPub 2012/0076843 to Jung et al., (hereinafter “Jung ‘843”).
Jung ‘843 discloses microcapsules comprising a core containing an active components (the only requirement for composition C1).  The microcapsules comprise a shell and a core (comprising compositions corresp0onding to C1).  The average particles size disclosed in illustrative examples 1,2 etc. fully correspond to the claimed particle diameter.  The diameter distribution disclosed in examples and, for example, in [0019-21] fully correspond to the claimed value.
The reference does not disclose the shell thickness, however, expressly discloses that the core is not less than 50, and preferably 70 wt % of the microcapsule [0021].  Given similar densities of the core and the shell, and given the volume fraction of  the core of , for example, 70 wt %, the shell thickness for the particles with diameter of 5.2 um,  3.7 um, etc (as per illustrative examples) the shell thickness is necessarily and inherently falls within the claimed ranges of from  0.1 um and 20 um. 

The invention as claimed, therefore, is fully anticipated by the disclosure of  Jung ‘843. 
Claim(s) s 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US PGPub 20090289216 to Jung et al., (hereinafter “Jung ‘216”).
Jung ‘216 discloses microcapsules comprising a core containing an active components (the only requirement for composition C1).  The microcapsules comprise a shell and a core (comprising compositions corresp0onding to C1).  The average particles size disclosed in illustrative examples 1,2 etc. fully correspond to the claimed particle diameter.  The diameter distribution disclosed, in illustrative examples and,  for example [0017] fully correspond to the claimed value.
The reference does not disclose the shell thickness, however, expressly discloses that the core is not less than 50, and preferenably 70 wt % of the microcapsule [0017].  Given similar densities of the core and the shell, and civen the volume fraction of  the core of , for example, 70 wt %, the shell thickness for the particles with diameter of 5.2 um,  3.7 um, etc 
The Jung reference further discloses compositions comprising a series of the disclosed solid microcapsules .  See examples. 
The invention as claimed, therefore, is fully anticipated by the disclosure of  Jung ‘216. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Calyxia.
The disclosure of Calyxia is discussed above.  
As discussed above, the viscosity of composition C3 being between 500 mPas and 100000 mPas at 25 C, which makes the claimed visocisty of  higher than 2000 mPas at 25 C  at least obvious.
Also as discussed above, the shear is applied to emulsion (E2) is applied shear rate being between 1000s-1 and 100000s-1 .
-1, shear rates of 1000s-1  and less than 1000s-1  are patentable indistinguishable from each other.  Moreover, it has been long established by the case law that prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, one of ordinary skill in the art would have been clearly expected compositions obtained with application of shear rate of 1000s-1  and just below 1000s-1 to have the same properties.
The invention as claimed, therefore, is fully within the purview of the Calyxa reference and choosing specific parameters from the disclosed ranges encompassing such parameters would have been obvious as per discussion above and with reasonable expectation of achieving adequate results. 

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Calyxa ibn combination with US PGPub 2010/0180995 to Teratani et al., (hereinafter “Teratani”).

Calyxa discloses polymerization step  that includes photoinitiation and compositions that comprise a photoinitiator.
However, the polymerization of illustrative examples and involves polymerization of acrylate functional compounds, and as such may be  conducted without photoinitation.  It is well known in the art that polymerization of acrylate functional compounds may be conducted by using thermally decomposable initiators and without a polymerization step that requires exposure to a light source.   See, for example, illustrative examples of Tratini in which acrylates and hexanediol  diacrylate  crosslinking agent are polymerized with a peroxide thermally decomposable initiator.  
Therefore, it would have been obvious to conduct polymerization of the compositions C2 using thermal decomposable initiators and without initiators and without exposure to a light source as a jnown alterantive polymerization mechanism of cpolymerizable components used and disclosed by Calyxa with reasonable expectation of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ